                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    CARMEN MILAGROS GARCIA,                                 CIVIL ACTION
                 Plaintiff,

                 v.

    ANDREW SAUL, 1                                          NO. 18-2951
    Commissioner of Social Security
    Administration,
                       Defendant.

                                           ORDER

         AND NOW, this 21st day of August, 2019, upon Plaintiff’s Request for Review, the

record in this case, the Report and Recommendation of United States Magistrate Judge Lynne A.

Sitarski dated June 13, 2019, Plaintiff’s Objections to the Magistrate Judge’s Report and

Recommendation, and Defendant’s Response to Plaintiff’s Objections to the Report and

Recommendation, IT IS ORDERED as follows:

         1.     The Report and Recommendation of United States Magistrate Judge Lynne A.

Sitarski dated June 13, 2019, is APPROVED and ADOPTED;

         2.     Plaintiff’s Objections to the Magistrate Judge’s Report and Recommendation, all

of which issues were raised before Magistrate Judge Sitarski and rejected by her in her Report

and Recommendation which the Court has approved and adopted, are OVERRULED for the

reasons set forth in the Report and Recommendation;

         3.     Plaintiff’s Request for Review is DENIED;




1
       Andrew Saul became the Commissioner of Social Security on June 17, 2019. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, Andrew Saul is substituted for Nancy A.
Berryhill as the defendant in this suit.
          4.   JUDGMENT is ENTERED IN FAVOR of defendant, Andrew Saul,

Commissioner of Social Security Administration, and AGAINST plaintiff, Carmen Milagros

Garcia;

          5.   The Clerk of Court shall MARK this case CLOSED.

                                                BY THE COURT:

                                                /s/ Hon. Jan E. DuBois

                                                   DuBOIS, JAN E., J.




                                            2
